Citation Nr: 0817837	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel
INTRODUCTION

The veteran had active service from January 1953 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The record reveals that the veteran filed a notice of 
disagreement in February 2006, a statement of the case was 
issued in September 2006, and the veteran filed a timely VA 
Form 9 in September 2006.   

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as a result of acoustic trauma 
sustained during active service.  The veteran asserts that he 
began to have hearing problems in service due to exposure to 
loud noise such as artillery fire while serving with the 
187th Airborne Regimental Combat Team.

The Board notes that the veteran's VA treatment records from 
April 2005 to December 2007 include an assessment of 
bilateral sensorineural hearing loss and reveal that the 
veteran has a hearing aid.  The veteran also reported at the 
April 2008 Board hearing that he has had ringing in the ears 
since service and the veteran is considered competent to 
report the observable manifestations of his claimed disorder.  
The Board further observes that the veteran's DD Form 214 
confirms that the veteran's most significant duty assignment 
was with the Service Company of the 187th Airborne Regimental 
Combat Team.    

However, the record shows that the veteran's service records 
are fire-related and, consequently, are unavailable for 
review in the evaluation of the veteran's claim.  Where 
service records are unavailable through no fault of the 
veteran, the Board recognizes that there is a heightened 
obligation for VA to assist the veteran in the development of 
his claim. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
the present case, the veteran has not been afforded with a 
medical examination or nexus opinion with respect to his 
claims.  

In consideration of the foregoing to include VA's enhanced 
duty to assist the veteran in this case, the Board finds that 
a remand for an examination and medical nexus opinion is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any hearing 
loss and tinnitus that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should state 
whether any hearing loss and tinnitus 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) causally or etiologically 
related to active service or any other 
incident thereof.  The examiner should 
provide a thorough rationale for his or 
her opinion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.  After additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



